Citation Nr: 0930148	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  07-06 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for coronary artery 
disease, status post myocardial infarction.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Army from 
November 1968 to October 1971, and in the U.S. Navy from 
September 1972 to September 1974.  He later served in the 
Florida and New York State Army National Guards, including at 
various times on active duty for training (ACDUTRA).

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.  

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

The Veteran contends that in January 2003 he was recalled to 
active duty in anticipation of being deployed to Iraq, but 
that, while awaiting his final orders later that same month 
in New York, he suffered a myocardial infarction (heart 
attack).  He further alleges that he was then removed from 
active duty status and transferred to the Florida National 
Guard, where he was placed on medical hold and ultimately 
medically discharged.  See his February 2006 notice of 
disagreement (NOD, on VA Form 21-4138, statement in support 
of claim) and his February 2007 substantive appeal (on VA 
Form 9).  The sole basis of his claim concerns that 
anticipated service in January 2003, not any of his prior 
periods of service.

As already alluded to, years earlier the Veteran had served 
on active duty in the Army, then Navy, which ended in 1974.  
He more recently served in the National Guard from February 
1991 until his discharge in July 2003 following the January 
2003 heart attack.  It has been confirmed that he was on 
ACDUTRA from January 13-16, 2003, so during the month of that 
heart attack, as verified by specific orders for active duty 
for special work for those particular dates.

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from disease or injury incurred or aggravated in the 
line of duty.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 
3.6(a) (2008).  ACDUTRA is, among other things, full-time 
duty in the Armed Forces performed by Reserves for training 
purposes or by members of the National Guard of any state.  
38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c)(1) 
(2008).  The presumptions of soundness and aggravation, 
however, do not apply to periods of ACDUTRA.  See Paulson v. 
Brown, 7 Vet. App. 466, 470-471 (1995).

National Guard duty is distinguishable from other Reserve 
service in that a member of the National Guard may be called 
to duty by the governor of their state.  "[M]embers of the 
National Guard only serve the federal military when they are 
formally called into the military service of the United 
States [, at] all other times, National Guard members serve 
solely as members of the State militia under the command of a 
state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 
(2007).  "Therefore, to have basic eligibility for Veterans 
benefits based on a period of duty as a member of a state 
National Guard, a National Guardsman must have been ordered 
into Federal service by the President of the United States, 
see 10 U.S.C. § 12401, or must have performed "full-time 
duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 
504, or 505.  Id.

Here, aside from the question of whether the Veteran's 
coronary artery disease and resulting heart attack is indeed 
attributable to his ACDUTRA service or coincident therewith, 
the report of a September 2005 Florida National Guard 
examination indicates he has received disability benefits 
from the Social Security Administration (SSA) for his 
coronary artery disease.  Unfortunately, though, it does not 
appear these records have been obtained.  When, as here, VA 
is put on notice of the existence of relevant SSA records, VA 
must try and obtain these records before deciding the appeal 
as part of the duty to assist.  See 38 C.F.R. § 3.159(c)(2), 
(c)(3) (2008); see also Lind v. Principi, 3 Vet. App. 493, 
494 (1992); Marciniak v. Brown, 10 Vet. App. 198, 204 (1997).

A VA examination and opinion also are needed to address 
whether there is indeed a correlation between the Veteran's 
coronary artery disease, status post the 
myocardial infarction, and his ACDUTRA service in January 
2003.  According to McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation (service connection) 
claims, VA must provide a medical examination when there is 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  See also 38 U.S.C.A. § 5103A(d) 
and 38 C.F.R. § 3.159(c)(4).

Here, the fact that the Veteran has coronary artery disease 
is well documented in his VA treatment records.  This 
includes the report of his March 2005 VA compensation 
examination indicating he has atherosclerotic heart disease.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection 
presupposes a current diagnosis of the condition claimed, to 
at least confirm the Veteran has it; without this minimum 
level of proof, there is no valid claim).  The determinative 
question then becomes, however, whether his heart disease is 
any way attributable to his military service, and in 
particular his anticipated ACDUTRA service in January 2003.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).



Unfortunately, the Veteran's National Guard service treatment 
records (STRs) do not themselves indicate he sustained a 
heart attack in January 2003 while on ACDUTRA.  Nonetheless, 
there is contemporaneous private medical evidence suggesting 
he did.  In early February 2003, so the month after, a 
private physician, Dr. A.S, diagnosed the Veteran with a non-
Q-wave myocardial infarction and treated him with cardiac 
catheterization.  That was very shortly after his already 
confirmed period of ACDUTRA in January 2003.

Other records on file, though, indicate the Veteran had 
previously suffered another heart attack just a few years 
earlier - in May 2000.  He also had a documented family 
history of heart disease and had been a chronic smoker for 
many years.  Of note, he complained of chest pain as far back 
as November and December 1968, so even at the outset of his 
very first period of service in November 1968.  As well, his 
February 1991 National Guard entrance examination resulted in 
a diagnosis of sinus bradycardia.  A May 1995 National Guard 
STR shows diagnoses of hypercholesterolemia (high 
cholesterol) and high blood pressure.  And an August 1995 
National Guard cardiovascular screening also found that he 
was at high risk from elevated blood pressure.  It further 
deserves pointing out that the report of May 2000 
consultation with Dr. A.S., following the first heart attack, 
indicates there was a strong family history for coronary 
artery disease since both the Veteran's brother and sister 
had had it.  His mother and sister both had had bypass 
surgery.  Dr. A.S. also noted in May 2000 that the Veteran 
drank a couple buckets of coffee and a six pack of beer each 
day.  In addition, a contemporaneous VA treatment record also 
from May 2000 indicates the Veteran had chronically smoked 
for 35 years by the time of that first heart attack (2 packs 
a day since he was 15 years old) and had a 10-year history of 
hypertension.  

So given this documented history, it is unclear whether the 
Veteran's January 2003 period of ACDUTRA service had anything 
to do with him suffering another heart attack, even assuming 
he had the heart attack during that relatively brief period 
of service.  A medical opinion therefore is needed to assist 
in determining whether that January 2003 period of ACDUTRA 
service chronically (meaning permanently) worsened any pre-
existing heart disease, especially as might have resulted in 
a heart attack.

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.	Obtain the Veteran's SSA records, 
including all medical records that formed the 
basis of any decision rendered by that agency.  
If these requested records are unavailable, or 
the search for them otherwise yields negative 
results and further attempts to obtain these 
records would be futile, this must be 
documented in the claims file and the Veteran 
notified in accordance with 
38 C.F.R. § 3.159(c)(2).

2.	Schedule the Veteran for a VA 
compensation examination to determine the 
nature and etiology of his heart disease.  He 
is hereby advised that failure to report for 
this scheduled VA examination, without good 
cause, may have adverse consequences on his 
claim.  The examination should include any 
diagnostic testing or evaluation deemed 
necessary.  

The claims file, including a complete copy of 
this remand, must be made available for review 
of the Veteran's pertinent medical and other 
history.  Based on a comprehensive review of 
the claims file, as well as the clinical 
examination of the Veteran and any necessary 
diagnostic testing and evaluation, the 
examiner is asked to provide an opinion as to 
whether:  1) the Veteran clearly and 
unmistakably had heart disease prior to 
beginning his ACDUTRA service in January 2003; 
and 2) if he did, whether there also is clear 
and unmistakable evidence that his pre-
existing heart disease was not permanently 
aggravated during or by his period of ACDUTRA 
service in January 2003 beyond its natural 
progression, so as to have suffered an 
additional heart attack?



The examiner must discuss the rationale of the 
opinion, whether favorable or unfavorable, 
based on the findings on examination and 
information obtained from review of the 
record.

3.	Then readjudicate the claim in light of 
any additional evidence.  If the claim is not 
granted to the Veteran's satisfaction, send 
him a supplemental statement of the case 
(SSOC) and give him an opportunity to respond 
to it before returning the file to the Board 
for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

